Citation Nr: 1609008	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  08-06 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include traumatic arthritis and residuals of a total knee replacement.  

2.  Entitlement to service connection for a right hip disability, to include traumatic arthritis.  

3.  Entitlement to service connection for a lumbar spine disability, to include degenerative disc disease and degenerative joint disease.  

4.  Entitlement to service connection for a cervical spine disability, to include degenerative disc disease and degenerative joint disease.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for erectile dysfunction.  

7.  Entitlement to service connection for removal of a testicle.  

8.  Entitlement to service connection for Parkinson's disease. 

9.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.  

10.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.  

11.  Entitlement to service connection for type II diabetes mellitus.  

12.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

13.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.  

14.  Entitlement to SMC based on a need for the regular aid and attendance of another person, or being housebound. 


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney at Law


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to December 1972.  Following his active service, the Veteran served in the United States Army Reserve until 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of July 2007 and December 2014 of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  The July 2007 rating decision addressed issues 1-4 listed above; the December 2014 decision addressed issues 5-14.  

This is the third time that issues 1-4 have come before the Board.  As the case must be remanded, an extended discussion the procedural history is unnecessary.  That said, the Board's February 2013 decision granted service connection for left leg and knee, and left hip disabilities, and those claims are no longer before the Board.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

First, with regard to issues 1-4, on his original February 2008 substantive appeal, the Veteran did not request a hearing in conjunction with his appeal.  Since that time, the Board has remanded the Veteran's claims three times, and the Veteran has changed his representation to a private attorney.  In February 2014, following the Board's most recent remand, the Veteran requested the opportunity to testify before a member of the Board at his local office.  In light of the Veteran's request, his claim must be remanded to afford him his requested hearing.  

Next, with regard to issues 5-14, in July 2015 the Veteran filed a notice of disagreement (NOD) with the December 2014 decision that addressed these issues.  To date, the RO has not issued a statement of the case (SOC).  

When there has been an adjudication by the RO and a timely NOD has been filed, a SOC addressing the issue must be furnished to the appellant.  Manlincon v. West, 12 Vet. App. 238 (1999).  As no SOC has been issued for these claims, they must be remanded.  See 38 C.F.R. § 19.9(c) (2015).

Importantly, the Veteran's July 2015 NOD also included the issue of entitlement to an increased initial rating for his service-connected coronary artery disease.  The Veteran also included that issue on a separate, subsequent September 2015 NOD; the RO addressed that specific issue in a February 2016 SOC.  As that issue has already been addressed by a SOC, the Board has not included it among the issues being remanded here.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide a SOC to the Veteran regarding issues number 5-14 listed above.  Return these issues to the Board only if the Veteran perfects a timely appeal of the issues.

2.  Schedule the Veteran for a Travel Board hearing at the Nashville RO in accordance with his docket number for issues 1-4.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the or by the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

